DETAILED ACTION
Application 16/572180, “MULTILAYER ELECTRODE AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME”, was filed with the USPTO on 9/16/19 and claims priority from a foreign application filed on 9/13/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 11/17/21.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 120, 140, 160.  Further, it is noted that Figure 2 and Figure 3 do not appear to be described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18 and 20, the phrase “disposed on the surface of the multilayer cathode” is unclear and lacks proper antecedent basis.  Claim 1 previously refers to “at least one surface of the current collector” but does not otherwise identify a particular surface.  It is unclear what surface is meant as “the surface” of claim 18 because a multilayer cathode would have multiple surfaces, including each component and subcomponent of the cathode having its own surface.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (KR 10-2017-039976 A; citations taken from machine translation) and Jung (WO 2016/175560; citations taken from US 2018/0097255).  
Regarding claims 1, 9 and 17, Lee teaches a lithium secondary battery (paragraphs [0002, 0006, 0012] including a multilayer electrode (e.g. Figure 1) comprising a current collector (“Cu-foil” in Figure), a first electrode mixture layer including lower porosity conductive material (see the layer adjacent the cu-foil) and a second electrode mixture layer further including high porosity conductive material (e.g. the porous particles illustrated in the Figure).  As to claims 2, 3, 10 and 11, Lee further teaches the more porous particles being larger in diameter and having a higher porosity of 50 to 90% compared to the smaller diameter particles without the pores (paragraphs [0012-0014, 0026-0027] for porous large particles; paragraph [0030] for smaller pore-free particles).  As to claims 6 and 14, Lee further teaches the conductive material being graphite (paragraph [0014]).   As to claims 7 and 15, Lee further teaches the thickness ratio of his first active material layer [large porous particles] to the second active material layer [smaller particles] being 2:8 to 3:7 (paragraph [0032]), which corresponds to the second electrode mixture layer of the claimed invention being 20 to 30% of the total thickness.  As to claim 18 and 20, Lee further teaches the second cathode mixture layer being disposed on a surface of the multilayer cathode (see Figures 1B,1C).

Claim 1 as amended on 11/17/21 further requires that the electrode having mixture layers of differing porosity is a cathode.  As to the electrode having layers of differing porosity, Lee emphasizes the negative electrode [anode] (e.g. paragraph [0002, 0011]) and therefore does not appear to teach that the electrode having layers of differing porosity may be the cathode*.  
It is noted that Lee further teaches that the purpose of providing the layers of differing porosity is to promote lithium ion diffusion through the pores of an electrode (paragraph [0016]).
In the battery art, Jung teaches that with conventional electrode processing, permeation of the electrolyte solution into the electrodes is poor (paragraph [0006-0007]), and further teaches as a solution to the problem the provision of a layered electrode structure with layers of differing porosity (paragraphs [0009-0011]).  Jung further expressly teaches that this solution is applicable to both the negative electrode and the positive electrode (paragraph [0036]).  Jung further teaches that the positive electrode may comprise both active material and conductive material (paragraph [0064]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to apply the solution of Lee not only to a negative electrode, but also to a positive electrode and the materials contained therein for the same benefit of enhancing electrolyte solution and/or ionic flow through the electrode in order to improve performance of the battery.
a secondary battery is composed of a cathode, a cathode, and an electrolyte” at translation paragraph [0005]).  The Examiner agrees with applicant’s determination (11/17/21 remarks at page 10) that Lee only expressly describes the multilayer electrode as a negative electrode, i.e. the anode.  

Regarding claim 4-5 and 12-13, Lee and Jang remain as applied to claims 1 and 9.  Lee teaches the large particles being preferably 15 to 20 microns in diameter (paragraph [0027], with the smaller particles being preferably 8 to 15 microns in diameter (paragraph [0030]), suggested ranges which are smaller than the claimed ranges of 0.01 to 0.5 microns and 0.5 to 5 microns, respectively.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (MPEP 2144.04 IV)
In this case, both the claimed invention and that of Lee are drawn to negative electrodes capable of transmitting lithium ions to and from a reaction zone to facilitate charge/discharge of the battery.  Although the preferred range taught by Lee is larger than the claimed range, Lee emphasizes that the relative sizes of the large particle diameter, the pore diameter, and the small particle diameter is the important factor 

Regarding claims 8 and 16, Lee further teaches the weight ratio of the large porous particles to the smaller particles being 2:8 to 3:7 [20% to 30%] (paragraph [0013]), which does not overlap with the claimed range of 0.5 to 5 wt%.  
However, it has been held that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (MPEP 2144.05 IIA)  
In this case, Lee teaches that the relative concentration of the two particles must be optimized to simultaneously balance lithium diffusion space [favored by porous particles] and capacity [favored by non-porous particles] (paragraph [0032]).  Optimization of such result-effective parameters is routine and therefore is prima facie obvious (MPEP 2144.05 II).  

  Regarding claim 19, Lee and Jang remain as applied to claims 1.  Lee does not expressly teach wherein a thickness of the second cathode mixture layer is 50 to 80% of a total thickness of the first and second cathode mixture layers.
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  Moreover, it has been held that a prima facie case of exists where the range of the prior art does not overlap the claimed range, but is close enough to provide the same or similar performance (MPEP 2144.05 I).  
In this case, Lee does teach wherein a thickness of the second cathode mixture layer is 20 to 30% of a total thickness of the first and second cathode mixture layers (paragraph [0042] where the first active material layer of Lee corresponds to the claimed second cathode mixture layer, which is the higher porosity layer) and applicant’s originally filed specification teaches that desirable results such as improved lithium ion diffusion are achieved when the thickness of the second electrode mixture layer is 20 to 80% of the total thickness of the electrode mixture layer (applicant’s paragraph [0047] as originally filed and as published).  Applicant’s currently claimed range appears to merely select a portion of the disclosed desirable range; however, no substantial difference in behavior appears to be associated with this selection.
Therefore, although the range disclosed by Lee does not lie within the narrowed claimed range, it does lie within the range taught by applicant to be effective for providing such as desirable results.  Accordingly, the claimed range is obvious over Lee because, based on the record, no substantial difference in performance or criticality is associated with the difference in scale between applicant’s claimed range and that disclosed by Lee.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723